COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00522-CV


IN THE INTEREST OF F.M.-T. AND
E.M.




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On December 26, 2012, Appellant K.M. filed a notice of appeal appealing

the trial court’s December 17, 2012 order terminating her parental rights to her

children F.M.-T. and E.M.     The order also terminated the rights of F.M.-T.’s

alleged biological father, F.M., to F.M.-T. The order did not address the parental

rights of the presumed father of E.M., R.M. Appellee Department of Family and

Protective Services filed a motion to dismiss for want of jurisdiction, arguing that

      1
       See Tex. R. App. P. 47.4.
the trial court’s order was interlocutory because it did not address R.M.’s parental

rights. Appellant did not file a response to the Department’s motion.

      Appellate courts have jurisdiction over appeals from final judgments and

from specific types of interlocutory orders designated by the legislature as

appealable.    Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

(providing general rule that an appeal may be taken only from a final judgment).

A judgment is final and appealable if it disposes of all parties and all issues. Id.

An order that does not dispose of all parties and all issues in the case must be

classified, for purposes of an appeal, as an unappealable interlocutory order.

Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.—El Paso 1997, no pet.).

      The order in this case, entitled “Interlocutory Order of Termination,” does

not dispose of all parties and issues in this case. Specifically, it does not dispose

of R.M.’s parental rights to E.M. The order is therefore not a final order for

purposes of appeal.      Accordingly, because there is no final judgment or

appealable interlocutory order, we grant the Department’s motion and dismiss

this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a); 43.2(f); see also

In re L.L.F., No. 02-11-00154-CV, 2011 WL 4008119, at *1 (Tex. App.—Fort

Worth Sept. 8, 2011, no pet.) (mem. op.) (dismissing appeal for want of

jurisdiction when trial court’s order did not terminate the rights of one of the

alleged biological fathers); In re B.F.G., No. 02-09-00136-CV, 2009 WL 1996292,

at *1 (Tex. App.—Fort Worth July 9, 2009, no pet.) (mem. op.) (dismissing appeal




                                         2
for want of jurisdiction when trial court’s order did not terminate rights of

presumed fathers or mother’s rights to one of the children).




                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: April 4, 2013




                                        3